*419Amended order, Supreme Court, Bronx County (Michael A. Gross, J.), entered October 24, 2011, which directed that respondent, as a sex offender requiring strict and intensive supervision and treatment (SIST), reside at the Valley Ridge Center for Intensive Treatment, unanimously affirmed, without costs.
The court’s determination that respondent should receive residential treatment at the Valley Ridge Center for Intensive Treatment was permissible under Mental Hygiene Law § 10.11, which prescribes conditions of supervision, including specification of residence and type of residence, that may be imposed as part of SIST.
Because the SIST regimen imposed was authorized under Mental Hygiene Law article 10, petitioner’s substantive due process rights were not offended (see Kansas v Hendricks, 521 US 346 [1997]). Concur — Tom, J.E, Sweeny, Acosta, DeGrasse and Richter, JJ.